IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


BARRY LEE CRESPO,                              : No. 86 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS BEDFORD                  :
COUNTY AND DISTRICT ATTORNEY                   :
BEDFORD COUNTY,                                :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of November, 2020, the Application for Leave to File

Original Process is GRANTED, and the “Consolidated Petition for Review and Brief in

Support Pursuant to Rule 3811,” treated as a Petition for Writ of Mandamus, is DENIED.